Case 2:19-cv-00158-JAW Document1-5 Filed 04/12/19 Page1of16é PagelD#: 43

 

Ocwen
P.O. BOX 9066
TEMECULA, CA 92589-9066

PRESORT
First-Class Mail
U.S. Postage and
Fees Paid
WSO

 

 

 

 

EXHIBIT

a

    

eroy Ibe
601 DUCK PUDDLE RD
WALDOBORO, ME 04572-6111

DEMANDMEBKDC_FC
of 16 PagelD #: 44

 
Case 2:19-cv-00158-JAW Document1-5 Filed 04/12/19 Page 3o0f16 PagelD #: 45

 

  
  

Ocwen Loan Servicing, LLC 1661 Worthington Road, Suite 100
www.ocwen.com West Palm Beach, FL 33409
etal Helping Homeowners Is What We Do!® Toll Free: 800.746.2936
06/18/2018 Sent Via Fits. lags. Mai
Loan Number
Leroy W Gilbert

601 DUCK PUDDLE RD
WALDOBORO, ME 04572-6111

Property Address: 601 Duck Puddle Rd
Waldoboro, ME 04572-6111

RIGHT TO CURE NOTICE OF DEFAULT
AVISO IMPORTANTE PARA PERSONAS QUE HABLAN ESPANOL:

Esta notificacién es de suma importancia. Puede afectar su derecho a continuar viviendo en su casa. Sino entiende
su contenido, obtenga una traduccion inmediatamente o contactenos ya que tenemos representantes que hablan
espafiol y estan disponibles para asistir.

Dear Accountholder(s),
Speciat Notice IN THe Event Or A Fitep BANKRUPTCY

If you have received an Order of Discharge in a Chapter 7 case filed under the Bankruptcy Code of the United States,
this Notice is not intended as an attempt to collect any debt from you personally. If you have received an Order of
Discharge in a Chapter 11, 12 or 13 bankruptcy case, this Notice is not an attempt to collect a pre-petition debt
pursuant to a completed and confirmed Bankruptcy Plan. If the foregoing applies to you, this Notice is sent to you
only as a preliminary step to an “In Rem” foreclosure on the mortgage against the above-referenced property.
Provisions may be contained within the mortgage/deed of trust that require Notice prior to foreclosure. As such, this
is not an attempt to assert that you have any personal liability for this debt contrary to any entered Bankruptcy Order
of Discharge.

In addition, if you have recently filed a petition under the Bankruptcy Code, this Notice has been sent to you because
we have not been notified of your bankruptcy case. If the foregoing applies to you, it is IMPORTANT that you or your
bankruptcy attorney contacts us immediately and provides us with the following information: date and jurisdiction
of your filing, your case number and the bankruptcy chapter number under which you have filed.

NMLS DEMANDMEBKDCM

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
communication is provided purely for informational purposes only with regard to our secured lien on the above
referenced property. It is not intended as an attempt to collect a debt from you personally.

[ae] Page 1 of 4
Case 2:19-cv-00158-JAW Document1-5 Filed 04/12/19 Page4of16 PagelD #: 46

Ocwen Loan Servicing, LLC 1661 Worthington Road, Suite 100
| www.ocwen.com West Palm Beach, FL 33409
OCWEN Helping Homeowners Is What We Do!® Toll Free: 800.746.2936

 

Mortgage installments on the above-referenced account are delinquent, which has caused a default under the terms
of the Mortgage or Deed of Trust. As of 06/16/2018, the following amounts are delinquent:

 

 

 

 

 

 

 

 

 

 

 

 

Principal and Interest $1,553.05
Interest Arrearage $0.00
Escrow $1,459.51
Late Charges $63.46
Insufficient Funds Charges $0.00
Fees / Expenses (*see itemization below) $153.50
Suspense Balance (CREDIT) $0,00
Interest Reserve Balance (CREDIT) $0.00
TOTAL DUE "$3,229.52

 

Fee Breakup as of 06/16/2018

Expense Type Due
Property Inspection $14.50
Property Inspection Fee $29.00
BPO | $110.00
Total $153.50

In order to cure the default, the entire “Total Due” listed above must be submitted to the appropriate address
listed in the “Payment Remittance Information” section of this Notice no later than 35 days from the date you
received this Notice. Funds must be received by us via MoneyGram®, bank check, money order, certified funds or
bank wire. Please be aware, after acceleration of the account, there may be expenses and attorney's fees and costs
incurred by us to enforce the terms of the mortgage agreement, in addition to the existing balance(s) on the account.
Funds received less than the amount required to reinstate the mortgage may be returned, and will not stop any
foreclosure proceedings that have begun.

The total amount due does not include any amounts that become due after the date of this Notice.

The promises pursuant to the terms of the Mortgage Documents were not kept. Failure to cure the default on or
before the date specified in this Notice may require immediate payment in full, and the Lender or another Person
may acquire the Property by means of foreclosure and sale. There is the right to cure the default by full payment of
all amounts due under the Mortgage Documents, including reasonable interest and late charges, as applicable,
specified in the Mortgage Documents, as well as reasonable attorney fees. If the requirements of the Mortgage
Documents are met, then the right to have Lender’s enforcement of this lien stopped and to have the Mortgage
Documents remain fully effective as if immediate payment in full had never been required. Upon acceleration, the
total amount will be immediately due and payable without further demand. In foreclosure proceedings, we are
entitled to collect the total arrearage in addition to any expenses of foreclosure, including, but not limited to,
reasonable attorney’s fees and costs. A party has the right in any lawsuit for foreclosure and sale to argue the
promises and agreements were kept under the Mortgage Documents and to present any other defenses.

NMLS # 1852 DEMANDMEBKDCM

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
communication is provided purely for informational purposes only with regard to our secured lien on the above
referenced property. It Is not intended as an utterripl lo collect a debt from you personally.

Page 2 of 4
Case 2:19-cv-00158-JAW Document1-5 Filed 04/12/19 Page5of16 PagelD #: 47

Ocwen Loan Servicing, LLC 1661 Worthington Road, Suite 100
| www.ocwen.com West Palm Beach, FL 33409
GuWweNn Helping Homeowners Is What We Do!® Toll Free; 800.746.2936

 

We will work with bankruptcy lawyers, foreclosure defense lawyers, housing counselors, and other authorized
representatives of our customers. However, we will only release information once written authorization has been
obtained, as required by law.

We encourage a thorough review of the provisions of the mortgage.

In addition, a HUD counseling agency may be able to provide assistance. To locate the HUD-approved counseling
agency, call the HUD Housing Counseling Service at 800.569.4287 or consult HUD’s website at HUD.gov. Failing to
contact a housing counselor or attorney may result in the loss of certain opportunities, such as meeting with the
lender or participating in mediation in front of a neutral third party.

Where mediation is available as set forth in Maine Rev. Statute 14 § 6321-A, mediation may be requested to explore
options for avoiding foreclosure judgment.

Enclosed is a listing of local HUD-approved counseling agencies. We encourage our customers to explore available
options prior to the end of the right-to-cure period.

Attention Servicemembers and Dependents: Servicemembers on “active duty” or “active service,” or a spouse or
dependent of such a servicemember, may be entitled to certain legal protections under the federal Servicemembers
Civil Relief Act (50 U.S.C. App. §§ 501-597b) (“SCRA”) regarding the servicemember’s interest rate and foreclosure
protections. SCRA and certain state laws provide important protections for you. If you are currently in the military
service, or have been within the last twelve (12) months, please notify Ocwen immediately. Servicemembers and
dependents with questions about SCRA should contact their unit’s Judge Advocate, or their installation’s Legal
Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is available at
http://legalassistance.law.af.mil/content/locator.php. Military OneSource is the U.S. Department of Defense's
information resource. If you are listed as entitled to legal protections under the SCRA, please go to
www.militaryonesource.mil/legal or call 800.342.9647 (toll free from the United States) to find out more
information. Dialing instructions for areas outside the United States are provided on the website. Homeowner
counseling is also available at HUD-certified housing counselors (www.hud.gov/offices/hsg/sth/hec/hes.cfm). You can
also contact us toll-free at 800.746.2936 if you have questions about your rights under SCRA.

If the account cannot be brought current, we should be contacted immediately to discuss possible alternatives to
foreclosure. Ocwen wants to assist in trying to remedy this situation. We would like to present some of the
alternatives that might be available regarding the delinquent mortgage account. While our primary objective is the
cure of past due amounts on the account, we want to work to find the best available alternative to bring the
mortgage current. If the account meets Investor guidelines, Ocwen Loan Servicing, LLC has the authority to modify the
mortgage.

Gautham K has been assigned as your relationship manager and will be your designated representative for resolution
inquiries and submission of documents.

We encourage our customers to contact Ocwen or a counselor approved by the United States Department of Housing
and Urban Development to explore available options prior to the end of the right-to-cure period.

Please visit our website at www.ocwencustomers.com where the account can be reviewed and financial information
entered.

For any questions or concerns, we can be reached toll-free at 800.746.2936. We are available Monday through
Friday 8 am to 9 pm and Saturday 8 am to 5 pm ET.

NMLS Pipers DEMANDMEBKDCM

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
communication is provided purely for informational purposes only with regard to our secured lien on the above
referenced property. It is not intended as an attempt to collect a debt from you personally.

ea Page 3 of 4
Case 2:19-cv-00158-JAW Document1-5 Filed 04/12/19 Page 6of16 PagelD #: 48

| Ocwen Loan Servicing, LLC 1661 Worthington Road, Suite 100
| | www.ocwen.com West Palm Beach, FL 33409
a Helping Homeowners Is What We Do!® Toll Free: 800.746.2936

 

Sincerely,
Loan Servicing

PAYMENT REMITTANCE INFORMATION

(Always include account number 7110342990 with any payments.)
Certified Payment Methods

Code City: OCWEN Receiver Code: 2355

State: Florida Payable to: Ocwen Loan Servicing, LLC
Reference: Account number ii! City, State: Orlando, Florida

Agent Locator: 800.225.5227 Reference: Account number

Agent Locator: 800.926.9400

TEE
F

orReeulah mails . Bank: Wells Fargo Bank, NA
Ocwen Loan Servicing, LLC Ocwen Bank ABA Routing Number: faz
P.O. Box 660264 Ocwen Bank Account Number: =a
Dallas, TX 75266-0264 Account Name: Ocwen Loan Servicing, LLC
For Overnight/Certified Mail: Reference: Account number

 

Ocwen Loan Servicing, LLC Property Address and Customer Name
Box # 660264 Email Wire Details to:
1010 W. Mockingbird Lane, Suite 100 Transferfunds@ ocwen.com

 

 

 

 

Dallas, TX 75247

 

Toll-free Phone: 800.746.2936

Address Written Correspondence to:
Ocwen Loan Servicing, LLC
Attention: Research Department
P.O. Box 24736

West Palm Beach, FL 33416-4736

nos | DEMANDMEBKDCM

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
communication is provided purely for informational purposes only with regard to our secured lien on the above
referenced property. It is not intended as an attempt to collect a debt from you personally.

Page 4 of 4
Case 2:19-cv-00158-JAW Document 1-5

Agencies located in MAINE

Agency Name: MAINE STATE HOUSING AUTHORITY
Phone: 207-626-4670

Toll Free: 800-452-4668

Fax: 207-626-4678

Email: dkjohnson@mainehousing.org

Address: 353 Water Street

AUGUSTA, Maine 04330-4665

Webslite: www.malnehousing.org

Agency Name: MAINE STATE HOUSING AUTHORITY
Phone: 207-626-4670

Toll Free:

Fax:

Email: dkjohnson@mainehousIng.org

Address: 353 Water St

Augusta, Maine 04330-6113

Website: htip:/Avww.mainehousing.org

Agency Name: PENQUIS COMMUNITY ACTION
PROGRAM

Phone: 207-974-2403

Toll Free: 888-424-0151

Fax: 207-973-3699

Email: hmassow@pendquis.org

Address: 262 Harlow Street

PO Box 1162

BANGOR, Maine 04401-4952

Website: http://Awww.penquis.org

Agency Name: MIDCOAST MAINE COMMUNITY ACTION
Phone: 207-442-7963

Toll Free: 800-221-2221

Fax: 207-443-7447

Email: candice.carpenter@mmcacorp.org

Address: 34 Wing Farm Pkwy

Bath, Maine 04530-1515

Website: http:/Avww.midcoastmainecommunityaction.org

Agency Name: WALDO COMMUNITY ACTION
PARTNERS
Phone: 207-338-6809

Toll Free:
Fax:
Email: N/A

Address: 9 Field St Ste 201
Belfast, Maine 04915-6661
Website: http://waldocap.org

Agency Name: COASTAL ENTERPRISES,
INCORPORATED

Phone: 207-504-5900

Toll Free: 877-340-2649

Fax:

Email: jason.thomas@ceimaine.org
Address: 30 Federal Street

Suite 100

BRUNSWICK, Maine 04011-1510
Website: http://www.ceimaine.org

Filed 04/12/19 Page 7of16 PagelD #: 49

Agency Name: AVESTA HOUSING DEVELOPMENT
CORPORATION

Phone: 207-553-7780-3347

Toll Free: 800-339-6516

Fax: 207-553-7778

Email: ndigeronimo@avestahousing.org

Address: 307 Cumberland Avenue

PORTLAND, Maine 04101-4920

Website: www.avestahousing.org

Agency Name: COMMUNITY FINANCIAL LITERACY
Phone: 207-797-7890

Toll Free:

Fax:

Email: crwaganje@cfimaine.org

Address: 309 Cumberland Ave Ste 202

Portland, Maine 04101-4982

Website: http://cflme.org/

Agency Name: MONEY MANAGEMENT INTERNATIONAL
- SOUTH PORTLAND

Phone: 866-232-9080

Toll Free: 866-232-9080

Fax: 866-921-5129

Email: counselinginfo@moneymanagement.org

Address: 477 Congress St 5Th Floor

Portland, Maine 04101

Website: http://www.moneymanagement.org

Agency Name: PINE TREE LEGAL ASSISTANCE,
INCORPORATED

Phone: 207-774-8211

Toll Free:

Fax: 207-828-2300

Email: nheald@pltla.org

Address: 88 Federal St

PO Box 547

PORTLAND, Maine 04101-4205

Website: http://www.ptla.org

Agency Name: AROOSTOOK COUNTY ACTION
PROGRAM, INC.
Phone: 207-764-3721

Toll Free:
Fax:
Email: N/A

Address: 771 Main St
Presque Isle, Maine 04769-2201
Website: http://www.acap-me.org

Agency Name: YORK COUNTY COMMUNITY ACTION
AGENCY

Phone: 207-459-2903

Toll Free:

Fax: 207-490-5026

Email: Meaghan.Arzberger@yccac.org

Address: 6 Spruce Street

SANFORD, Maine 04073-2917

Website: http://Awww.yccac.org

a http://hud.gov/offices/hsg/sfh/hcc/hcs.cfm?webListAction=search&searchstate=ME VvcP15
Case 2:19-cv-00158-JAW Document 1-5 Filed 04/12/19 Page 8of16 PagelD #: 50

Agency Name: COMMUNITY CONCEPTS, INC. ALSO DBA HOMEQUESTMAINE
Phone: 207-333-6419

Toll Free:

Fax: 207-795-4069

Email: homequest@community-concepts.org

Address: 17 Market Square

SOUTH PARIS, Maine 04281-1533

Website: www.community-concepts.org

Agency Name: KENNEBEC VALLEY COMMUNITY ACTION PROGRAM
Phone: 800-542-8227

Toll Free:
Fax:
Email: N/A

Address: 97 Water St
Waterville, Maine 04901-6339
Website: http:/Avww.kvcap.org

http://hud.gov/offices/hsg/sfh/hcc/hcs.cfm?webListAction=search&searchstate=ME VCP15
Case 2:19-cv-00158-JAW Document1-5 Filed 04/12/19 Page9of16 PagelD#: 51

 

Ocwen
P.O. BOX 9066
TEMECULA, CA 92589-9066

PRESORT
First-Class Mail
U.S. Postage and
Fees Paid
Wso

 

 

 

 

   

Cathy M Gilbert
601 DUCK PUDDLE RD
WALDOBORO, ME 04572-6111

DEMANDMEBKDC_FC
Oof 16 PagelD#: 52

 
Case 2:19-cv-00158-JAW Document 1-5 Filed 04/12/19 Page 1i1lof16 PagelD#: 53

 

Ocwen Loan Servicing, LLC 1661 Worthington Road, Suite 100

| www.ocwen.com West Palm Beach, FL 33409

aoe Helping Homeowners Is What We Do!® Toll Free: 800.746.2936
06/18/2018 Sent Via Fig

  
  

Loan Number

Cathy M Gilbert
601 DUCK PUDDLE RD
WALDOBORO, ME 04572-6111

Property Address: 601 Duck Puddle Rd
Waldoboro, ME 04572-6111

RIGHT TO CURE NOTICE OF DEFAULT
AVISO IMPORTANTE PARA PERSONAS QUE HABLAN ESPANOL:

Esta notificacién es de suma importancia. Puede afectar su derecho a continuar viviendo en su casa. Sino entiende
su contenido, obtenga una traduccién inmediatamente o contactenos ya que tenemos representantes que hablan
espafiol y estan disponibles para asistir.

Dear Accountholder(s),

Special Notice IN THe Event OF A Firep BANKRUPTCY

If you have received an Order of Discharge in a Chapter 7 case filed under the Bankruptcy Code of the United States,
this Notice is not intended as an attempt to collect any debt from you personally. If you have received an Order of
Discharge in a Chapter 11, 12 or 13 bankruptcy case, this Notice is not an attempt to collect a pre-petition debt
pursuant to a completed and confirmed Bankruptcy Plan. !f the foregoing applies to you, this Notice is sent to you
only as a preliminary step to an “In Rem” foreclosure on the mortgage against the above-referenced property.
Provisions may be contained within the mortgage/deed of trust that require Notice prior to foreclosure. As such, this
is not an attempt to assert that you have any personal liability for this debt contrary to any entered Bankruptcy Order
of Discharge.

In addition, if you have recently filed a petition under the Bankruptcy Code, this Notice has been sent to you because
we have not been notified of your bankruptcy case. If the foregoing applies to you, it is IMPORTANT that you or your
bankruptcy attorney contacts us immediately and provides us with the following information: date and jurisdiction
of your filing, your case number and the bankruptcy chapter number under which you have filed.

NMLS | DEMANDMEBKDCM

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
communication is provided purely for informational purposes only with regard to our secured lien on the above
referenced property. It is not intended as an attempt to collect a debt from you personally.

a Page 1 of 4
Case 2:19-cv-00158-JAW Document 1-5 Filed 04/12/19 Page 12o0f16 PageID#: 54

Ocwen Loan Servicing, LLC 1661 Worthington Road, Suite 100
| www.ocwen.com West Palm Beach, FL 33409
BES oni Helping Homeowners Is What We Do!® Toll Free: 800.746.2936

 

Mortgage installments on the above-referenced account are delinquent, which has caused a default under the terms
of the Mortgage or Deed of Trust. As of 06/16/2018, the following amounts are delinquent:

 

 

 

 

 

 

 

 

 

Principal and Interest $1,553.05
Interest Arrearage $0.00
Escrow $1,459.51
Late Charges $63.46
Insufficient Funds Charges $0.00
Fees / Expenses (*see itemization below) $153.50
Suspense Balance (CREDIT) $0.00
Interest Reserve Balance (CREDIT) $0.00
TOTAL DUE - $3,299.52

 

 

 

 

Fee Breakup as of 06/16/2018

Expense Type | Due
Property Inspection | $14.50
Property Inspection Fee | $29.00
BPO $110.00
Total $153.50

In order to cure the default, the entire “Total Due” listed above must be submitted to the appropriate address
listed in the “Payment Remittance Information” section of this Notice no later than 35 days from the date you
received this Notice. Funds must be received by us via MoneyGram®, bank check, money order, certified funds or
bank wire. Please be aware, after acceleration of the account, there may be expenses and attorney’s fees and costs
incurred by us to enforce the terms of the mortgage agreement, in addition to the existing balance(s) on the account.
Funds received less than the amount required to reinstate the mortgage may be returned, and will not stop any
foreclosure proceedings that have begun.

The total amount due does not include any amounts that become due after the date of this Notice.

The promises pursuant to the terms of the Mortgage Documents were not kept. Failure to cure the default on or
before the date specified in this Notice may require immediate payment in full, and the Lender or another Person
may acquire the Property by means of foreclosure and sale. There is the right to cure the default by full payment of
all amounts due under the Mortgage Documents, including reasonable interest and late charges, as applicable,
specified in the Mortgage Documents, as well as reasonable attorney fees. If the requirements of the Mortgage
Documents are met, then the right to have Lender's enforcement of this lien stopped and to have the Mortgage
Documents remain fully effective as if immediate payment in full had never been required. Upon acceleration, the
total amount will be immediately due and payable without further demand. In foreclosure proceedings, we are
entitled to collect the total arrearage in addition to any expenses of foreclosure, including, but not limited to,
reasonable attorney's fees and costs. A party has the right in any lawsuit for foreclosure and sale to argue the
promises and agreements were kept under the Mortgage Documents and to present any other defenses.

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
communication is provided purely for informational purposes only with regard to our secured lien on the above
referenced property. It is not intended as an attempt to collect a debt from you personally.

Page 2 of 4
Case 2:19-cv-00158-JAW Document1-5 Filed 04/12/19 Page 130f16 PagelD#: 55

Ocwen Loan Servicing, LLC 1661 Worthington Road, Suite 100
www.ocwen.com West Palm Beach, FL 33409
Se we'h Helping Homeowners Is What We Do!* Toll Free: 800.746.2936

 

We will work with bankruptcy lawyers, foreclosure defense lawyers, housing counselors, and other authorized
representatives of our customers. However, we will only release information once written authorization has been
obtained, as required by law.

We encourage a thorough review of the provisions of the mortgage.

In addition, a HUD counseling agency may be able to provide assistance. To locate the HUD-approved counseling
agency, call the HUD Housing Counseling Service at 800.569.4287 or consult HUD’s website at HUD.gov. Failing to
contact a housing counselor or attarney may result in the loss of certain opportunities, such as meeting with the
lender or participating in mediation in front of a neutral third party.

Where mediation is available as set forth in Maine Rev. Statute 14 § 6321-A, mediation may be requested to explore
options for avoiding foreclosure judgment.

Enclosed is a listing of local HUD-approved counseling agencies. We encourage our customers to explore available
options prior to the end of the right-to-cure period.

Attention Servicemembers and Dependents: Servicemembers on “active duty” or “active service,” or a spouse or
dependent of such a servicemember, may be entitled to certain legal protections under the federal Servicemembers
Civil Relief Act (50 U.S.C. App. §§ 501-597b) (“SCRA”) regarding the servicemember’s interest rate and foreclosure
protections. SCRA and certain state laws provide important protections for you. If you are currently in the military
service, or have been within the last twelve (12) months, please notify Ocwen immediately. Servicemembers and
dependents with questions about SCRA should contact their unit’s Judge Advocate, or their installation’s Legal
Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is available at
http://legalassistance.law.af.mil/content/locator.php. Military OneSource is the U.S. Department of Defense's
information resource. If you are listed as entitled to legal protections under the SCRA, please go to

www. militaryonesource.mil/legal or call 800.342.9647 (toll free fram the United States) to find out more
information. Dialing instructions for areas outside the United States are provided on the website. Homeowner
counseling is also available at HUD-certified housing counselors (www.hud.gov/offices/hsg/sth/hcc/hes.cfm). You can
also contact us toll-free at 800.746.2936 if you have questions about your rights under SCRA.

If the account cannot be brought current, we should be contacted immediately to discuss possible alternatives to
foreclosure. Ocwen wants to assist in trying to remedy this situation. We would like to present some of the
alternatives that might be available regarding the delinquent mortgage account. While our primary objective is the
cure of past due amounts on the account, we want to work to find the best available alternative to bring the
mortgage current. If the account meets Investor guidelines, Ocwen Loan Servicing, LLC has the authority to modify the
mortgage.

Gautham K has been assigned as your relationship manager and will be your designated representative for resolution
inquiries and submission of documents.

We encourage our customers to contact Ocwen or a counselor approved by the United States Department of Housing
and Urban Development to explore available options prior to the end of the right-to-cure period.

Please visit our website at www.ocwencustomers.com where the account can be reviewed and financial information
entered.

For any questions or concerns, we can be reached toll-free at 800.746.2936. We are available Monday through
Friday 8 am to 9 pm and Saturday 8 am to 5 pm ET.

DEMANDMEBKDCM
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
communication is provided purely for informational purposes only with regard to our secured lien on the above
referenced property. It is not intended as an attempt to collect a debt from you personally.

Page 3 of 4
Case 2:19-cv-00158-JAW Document 1-5 Filed 04/12/19 Page 14o0f16 PagelD #: 56

| } . .

| Ocwen Loan Servicing, LLC 1661 Worthington Road, Suite 100
| | www.ocwen.com West Palm Beach, FL 33409
ae Geen Helping Homeowners Is What We Do!® Toll Free: 800.746.2936

 

Sincerely,
Loan Servicing

PAYMENT REMITTANCE INFORMATION

(Always include account number 7110342990 with any payments.)
Certified Payment Methods

Code City: OCWEN Receiver Code: 2355

State: Florida Payable to: Ocwen Loan Servicing, LLC
Reference: Account number Die I City, State: Orlando, Florida

Agent Locator: 800.225.5227 Reference: Account number [i

Agent Locator: 800.926.9400

Mail a Money Order/Certified Check

For Regular ml . Bank: Wells Fargo Bank, NA

Ocwen Loan Servicing, LLC Ocwen Bank ABA Routing Number
P.O. Box 660264 Ocwen Bank Account Number- aE
Dallas, TX 75266-0264 Account Name: Ocwen Loan Servicing, LLC

For Overnight/Certified Mail: Reference: Account number [amas

 

Ocwen Loan Servicing, LLC Property Address and Customer Name
Box # 660264 Email Wire Details to:
1010 W. Mockingbird Lane, Suite 100 Transferfunds@ ocwen.com

 

 

 

 

Dallas, TX 75247

 

Toll-free Phone: 800.746.2936

Address Written Correspondence to:
Ocwen Loan Servicing, LLC

Attention: Research Department
P.O, Box 24736

West Palm Beach, FL 33416-4736

DEMANDMEBKDCM
This communication ts from a debt collector attempting to collect a debt; any information obtained will be used for
that purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this
communication is provided purely for informational purposes only with regard to our secured lien on the above
referenced property. It is not intended as an attempt to collect a debt from you personally.

Page 4 of 4
Case 2:19-cv-00158-JAW Document 1-5

Agencies located in MAINE

Agency Name: MAINE STATE HOUSING AUTHORITY
Phone: 207-626-4670

Toll Free: 800-452-4668

Fax: 207-626-4678

Email: dkjohnson@mainehousing.org

Address: 353 Water Street

AUGUSTA, Maine 04330-4665

Website: www.mainehousing.org

Agency Name: MAINE STATE HOUSING AUTHORITY
Phone: 207-626-4670

Toll Free:

Fax:

Emall: dkjohnson@mainehousing.org

Address: 353 Water St

Augusta, Maine 04330-6113

Website: http:/Avww.mainehousing.org

Agency Name: PENQUIS COMMUNITY ACTION
PROGRAM

Phone: 207-974-2403

Toll Free: 888-424-0151

Fax: 207-973-3699

Email: hmassow@penquis.org

Address: 262 Harlow Street

PO Box 1162

BANGOR, Maine 04401-4952

Website: http://www.penquis.org

Agency Name: MIDCOAST MAINE COMMUNITY ACTION
Phone: 207-442-7963

Toll Free: 800-221-2221

Fax: 207-443-7447

Email: candice.carpenter@mmcacorp.org

Address: 34 Wing Farm Pkwy

Bath, Maine 04530-1515

Website: http://www.midcoastmainecommunityaction.org

Agency Name: WALDO COMMUNITY ACTION
PARTNERS
Phone: 207-338-6809

Toll Free:
Fax:
Email: N/A

Address: 9 Field St Ste 201
Belfast, Maine 04915-6661
Website: http://waldocap.org

Agency Name: COASTAL ENTERPRISES,
INCORPORATED

Phone: 207-504-5900

Toll Free: 877-340-2649

Fax:

Email: jason.thomas@ceimaine.org
Address: 30 Federal Street

Suite 100

BRUNSWICK, Maine 04011-1510

Website: http://www.ceimaine.org

Filed 04/12/19 Page 15o0f16 PagelD#: 57

Agency Name: AVESTA HOUSING DEVELOPMENT
CORPORATION

Phone: 207-553-7780-3347

Toll Free: 800-339-6516

Fax: 207-553-7778

Email: ndigeronimo@avestahousing.org

Address: 307 Cumberland Avenue

PORTLAND, Malne 04101-4920

Website: www.avestahousing.org

Agency Name: COMMUNITY FINANCIAL LITERACY
Phone: 207-797-7890

Toll Free:

Fax:

Email: crwaganje@cfilmaine.org

Address: 309 Cumberland Ave Ste 202

Portland, Maine 04101-4982

Website: http://cflme.org/

Agency Name: MONEY MANAGEMENT INTERNATIONAL
- SOUTH PORTLAND

Phone: 866-232-9080

Toll Free: 866-232-9080

Fax: 866-921-5129

Email: counselinginfo@moneymanagement.org

Address: 477 Congress St 5Th Floor

Portland, Maine 04101

Website: hitp://www.moneymanagement.org

Agency Name: PINE TREE LEGAL ASSISTANCE,
INCORPORATED

Phone: 207-774-8211

Toll Free:

Fax: 207-828-2300

Email: nheald@ptla.org

Address: 88 Federal St

PO Box 547

PORTLAND, Maine 04101-4205

Website: http:/Avww.ptla.org

Agency Name: AROOSTOOK COUNTY ACTION
PROGRAM, INC.
Phone: 207-764-3721

Toll Free:
Fax:
Email: N/A

Address: 771 Main St
Presque Isle, Maine 04769-2201
Website: http://www.acap-me.org

Agency Name: YORK COUNTY COMMUNITY ACTION
AGENCY

Phone: 207-459-2903

Toll Free:

Fax: 207-490-5026

Email: Meaghan.Arzberger@yccac.org

Address: 6 Spruce Street

SANFORD, Maine 04073-2917

Website: http://www.yccac.org

http://hud.gov/offices/hsg/sfh/hcc/hcs.cfm?webListAction=search&searchstate=ME VCP15
Case 2:19-cv-00158-JAW Document 1-5 Filed 04/12/19 Page 16o0f16 PagelD#: 58

Agency Name: COMMUNITY CONCEPTS, INC. ALSO DBA HOMEQUESTMAINE
Phone: 207-333-6419

Toll Free:

Fax: 207-795-4069

Email: homequest@community-concepts.org

Address: 17 Market Square

SOUTH PARIS, Maine 04281-1533

Website: www.communlty-concepts.org

Agency Name: KENNEBEC VALLEY COMMUNITY ACTION PROGRAM
Phone: 800-542-8227

Toll Free:
Fax:
Email: N/A

Address: 97 Water St
Waterville, Maine 04901-6339
Website: http:/Avww.kvcap.org

http://hud.gov/offices/hsg/sfh/hcc/hcs.cfm?webListAction=search&searchstate=ME VcCP15
